El Juez Asociado SeñoR Snydeu
emitió la opinión del tribunal.
José Fernández Eodríguez radicó en la corte de distrito una petición de injunction para impedir que el Tesorero de Puerto Eico le cobrase ciertas contribuciones sobre ingresos. Fernández apeló de una resolución denegando un injunction preliminar.
Fernández alega que en marzo de 1941, pagó su contribu-ción sobre ingresos para 1940, ascendente a $139.93. Poste-riormente se aprobaron las Leyes Núms. 31 y 159, Leyes de Puerto Eico (págs. 479 y 973). Estas leyes pretenden en-mendar retroactivamente, desde 1 de enero de 1940, la Ley Núm. 74, Leyes de Puerto Eico, 1925 (pág. 401), conocida *598pomo la Ley de Contribución Sobre Ingresos de 1924. Fer-nández alega que el 15 de enero de 1942 el Tesorero le re-quirió que pagara una suma adicional de $367.90 como con-tribución sobre ingresos para 1940. Alega que el Tesorero determinó esta suma (a) al negarse a reconocer como cré-ditos deducibles en su planilla de contribución sobre ingre-sos de 1940 (1) la cantidad de $870.86 que representa bene-ficios de sociedades, y (2) la cantidad de $2,500 como exen-ción personal; y (b) al calcular su contribución al tipo del 8 por ciento por ser el demandante un ciudadano extranjero residente. La posición del Tesorero, de acuerdo con la pe-tición, es al efecto de que las leyes de 1941 disponen retro-activamente al 1 de enero de 1940, la eliminación de estos créditos, y una contribución del 8 por ciento sobre extranje-ros residentes. Alega el peticionario que si él fuera un ciu-dano americano, se calcularía su contribución de acuerdo con las lej^es de 1941 al tipo del 3 por ciento sobre los primeros $3,000 de su ingreso neto y del 5 por ciento sobre los siguien-tes $2,000.
La médula de la petición es que las leyes de 1941 son nu-las en cuanto se aplican retroactivamente al ingreso recibido en 1940 y en cuanto exigen que un extranjero residente pague contribución sobre ingresos a un tipo mayor que un nacional residente.
Tenemos ante nuestra consideración solamente la ne-gativa de la corte inferior a expedir un injunction prelimi-nar. El artículo 678 del Código de Enjuiciamiento Civil, Ed. 1933, dispone que “No podrá otorgarse un injunction: . . . 7. Para impedir la imposición o cobro de cualquier contribu-ción establecida por las leyes de los Estados Unidos o de Puerto Rico.”
En vista de este estatuto, cuidadosamente hemos limitado el remedio de injunction a aquellos casos de los cuales apa-rece claramente no sólo que la contribución es ilegal, sino que también o (a) que el contribuyente carece de un reme-*599dio adecuado en ley, o (b) que la contribución le ocasionaría daños irreparables, o (c) daría lagar a una multiplicidad de pleitos. The Texas Co. v. Domenech, 50 D.P.R. 432, 453; E. Solé & Cía., S. en C. v. Sancho Bonet, Tesorero, 53 D.P.R. 762, 773; Plaza Provision Co., Inc. v. Benítez, Admor. de la Capital, 51 D.P.R. 657; Los Diablos etc. v. Sancho Bonet, 54 D.P.R. 658; Miller v. Nut Margarine Co., 284 U. S. 498; Bailey v. George, 259 U. S. 16; Hill v. Wallace, 259 U. S. 44, 62; Enjoining the Assessment and Collection of Federal Taxes Despite Statutory Prohibition, 49 Harv. L. R. 109.
Las únicas alegaciones que baee el peticionario para colo-carse dentro de la regla establecida por los casos arriba ci-tados son las siguientes:
“10. — Que si el demandado llevare a cabo sus amenazas de embar-gar bienes del demandante para hacer efectivo el montante de la supuesta contribución adicional determinada en la forma ilegal ex-puesta, al demandante se le privaría entonces de su propiedad sin el debido procedimiento de ley y en forma arbitriaria y se le cau-sarían daños irreparables cuya cuantía estima el demandante en una suma mayor de $500.
“11.- — Que con excepción del presente recurso de injunction, el demandante carece de otro remedio rápido y eficaz en ley para hacer valer sus derechos constitucionales aquí ahora reclamados, ya que si bien existe el Tribunal de Apelación de Contribuciones ante el cual podría recurrir en alzada el demandante, sin embargo, dicho Tribunal es meramente una junta administrativa con facultades cua-sijudiciales, sin autoridad para resolver sobre los derechos consti-tucionales del demandante, y además el tal recurso de alzada resul-taría académico por cuanto para valerse del mismo el demandante tendría previamente que garantizar al demandado el pago de la con-tribución adicional reclamada.”
Como indicamos en E. Solé & Cía., S. en C. v. Sancho, Tesorero, supra, no es suficiente exponer meramente en la petición la conclusión de que el cobro de la contribución re-sultará en daños irreparables. Deben alegarse hechos espe-cíficos de los cuales la corte pueda concluir razonablemente que se pueden impedir daños irreparables solamente me-*600diante el remedio de injunction. Evidentemente el peticio-nario no ha cumplido con este requisito en su alegación dé-cima.
La alegación que encontramos en otra parte de la petición de que el Tesorero amenaza hacer efectiva dicha cantidad mediante procedimiento de apremio con embargo y venta en pública subasta de bienes del peticionario, no es suficiente por sí misma para establecer un caso de daños irreparables. Aun cuando el peticionario hubiera alegado, por ejemplo, que el cobro de la contribución resultaría en la completa destrucción de su negocio, se le exigiría que lo es-tableciera detalladamente. “Bajo las circunstancias, la mera aseveración de que si no se expedía un auto de injunction contra los demandados, el negocio de la demandante sería destruido, no es una alegación suficiente de daños irrepara-bles.” Barceló, Marques & Co. v. Sancho Bonet, 55 D.P.R. 284, 289.
En contraste, aquí el peticionario sólo alega que estima que sus “daños irreparables” consistirían en “una suma mayor de $500.” En el caso de Solé, en el cual las equida-des a considerar eran mucho mayor que en el de autos, diji-mos a la página 776 que “El cobro de los $872.52, más re-cargos y costas, no pudo haber causado daños irreparables.”
La alegación undécima establece dos argumentos. El primero es que el remedio en ley del peticionario no es adecuado porque el Tribunal de Apelación de Contribuciones carece de poder para decidir cuestiones constitucionales. Aparentemente el Tribunal Supremo de los Estados Unidos no ha resuelto definitivamente sobre si el Board of Tax Appeals del Gobierno Federal tiene facultad para ejercer tal poder. En el caso de Commissioner of Internal Rev. v. Independent Life Ins. Co., 67 F. (2) 470 (revocado por otros fundamentos en 292 U. S. 371), la Corte de Circuito de Ape-laciones para el Sexto Circuito dijo a la página 471: “La corte no tiene que determinar si el Board of Tax Appeals *601estaba autorizado para considerar la constitncionalidad de estas leyes. Una decisión nuestra sobre esa cuestión no de-cidiría este caso.” Sin embargo, el propio Board ha ejer-citado tal poder. Independent Life Insurance Co. of America v. Commissioner of Internal Revenue, 17 B.T.A. 757; Rita O’Shaughnessy, Executrix v. Commissioner of Internal Revenue, 21 B.T.A. 1046; West Town State Bank v. Commissioner of Internal Revenue, 32 B.T.A. 531. En Paul and Mertens, Law of Federal Income Taxation, vol. 5, sección 43.16, página 132, se discute la cuestión como sigue:
“Jurisdicción en cuanto a cuestiones constitucionales. — La juris-dicción del Board para considerar cuestiones constitucionales, que una vez fué seriamente puesta en duda, parece que se ha estable-cido firmemente, aún cuando queda alguna duda. En la actuali-dad la actitud asumida por el Board es que debe surgir claramente la inconstitueionalidacl de cualquier disposición de la ley contribu-tiva, antes de que el Board, como parte de la rama ejecutiva del Gobierno, esté justificado en resolver que la misma no se debe poner en vigor. Si después de considerada, todavía existe una duda sus-tancial, debe seguirse la ley hasta que la duda quede disipada por la decisión de una corte. ’ ’
No creemos necesario determinar en este caso, por lo me-nos en su etapa actual, si el Tribunal de Apelación de Con-tribuciones tiene o no poder para resolver cuestiones consti-tucionales. Éstas serán decididas finalmente por este tribunal, tanto si el Tribunal de Apelación de Contribuciones deja de considerarlas como si dicho tribunal las considera y decide a favor o en contra del contribuyente. Presumiblemente, el Tribunal de Apelación de Contribuciones permitirá al con-tribuyente aducir cualesquiera hechos fundamentales necesa-rios para levantar estas cuestiones constitucionales. La cues-tión de si el Tribunal de Apelación de Contribuciones tiene o no poder para decidir cuestiones constitucionales no afecta por tanto la suficiencia del remedio en el Tribunal de Ape-lación de Contribuciones. Ciertamente no es en sí suficiente para sancionar el que se recurra al remedio extraordinario *602de injunction con el propósito de eludir el procedimiento es-tablecido.
El segundo argumento de la alegación undécima es que el exigirle al contribuyente que “previamente . . . ga-rantizar [garantice] ... el pago de la contribución adicio-nal” antes de que pueda recurrir al Tribunal de Apelación de Contribuciones; haría que el procedimiento ante dicho tribunal resultara académico. Nada encontramos sobre este punto en el alegato del peticionario. ’ Aparentemente, la objeción es en cuanto al requisito de que el procedimiento ante el Tribunal de Apelación de Contribuciones sea acompañado por una fianza en casos adecuados. La contestación más concisa a este argumento es que aún en el presente caso el injunction preliminar, de concederse, sería condicionado a la prestación de una fianza para asegurar el cobro de lá contribución adi-cional en caso de que predomine finalmente la contención del Tesorero.
Aunque no existe tal alegación en su petición, Fer-nández argumenta en su alegato que en este caso es nece-sario el remedio de injunction para evitar una multiplicidad de pleitos. Difícilmente puede alegarse que la disposición retroactiva del estatuto produce tal resultado. Sea válido o nulo el aumento retroactivo del tipo de la contribución sobre ingresos, ello da lugar a una reclamación por una suma esti-pulada aumentando la contribución por un año. Claramente esto se puede resolver en un pleito.
De igual manera carece de mérito el argumento de que el peticionario se vería obligado a iniciar una multiplicidad de pleitos toda ,vez que cada año tendría que entablar uno para recobrar el exceso que se le impondría como residente ex-tranjero. Si este tribunal resolviera en un procedimiento adecuado que es nulo el imponerle una contribución al in-greso de extranjeros residentes a un tipo mayor que el de ciudadanos residentes, no podemos asumir que subsiguiente-mente el Tesorero no obstante insistiría en tratar de cobrar *603cada año a los extranjeros residentes contribuciones sobre ingresos al tipo mayor. Dijimos en Benítez v. Sancho Bonet, 54 D.P.R. 751, 769, que “Si el pleito no se resolvía dentro del año económico, bastaría repetir el pago bajo protesta cuando la fecha llegara e iniciar el pleito que quedaría re-suelto por la regla sentada en el primero. Ese no es el caso de multiplicidad a que la jurisprudencia se refiere.”
Los artículos 41 y 43 del Título 8, U.S.C.A., citados por el peticionario, no son de aplicación en este caso. Estos estatutos protegen a los extranjeros en sus derechos civiles. Con ellos no se pretendió conceder a los extranjeros un re-medio de procedimiento ante las cortes que ha sido válida-mente negado a los ciudadanos del país.
Resta sólo la cuestión levantada por el peticionario en su alegato mediante la siguiente manifestación:
“Sostuvo la corte inferior en su resolución objeto de apelación que el demandante tiene a su alcance para revisar la actuación del Tesorero el recurso de apelación que autoriza la ley para ante el Tribunal de Apelación de Contribuciones creado por la Ley Núm. 172 de 1941 (pág. 1039). Sin embargo, respetuosamente somete-mos que tal apelación no proporciona remedio alguno inmediato ni amplio al demandante. La ley de contribución sobre ingresos expre-samente limita el recurso a la revisión de deficiencias determinadas por el Tesorero después de investigación, y aquí no se trata de una deficiencia así determinada; el remedio no puede ejercitarse libre-mente y sin trabas (Artículo 57, Ley Núm. 23 de 1941, Sesión Especial) ; . . ”
Esto equivale a alegar por primera vez que el peticiona-rio carece de un remedio adecuado en ley. No hubo tal ale-gación en la petición y aparentemente el peticionario no ar-gumentó esta cuestión ante la corte inferior. No existen en la petición alegaciones que nos permitan resolver esta cues-tión ya que la misma no expresa el procedimiento empleado por el Tesorero para exigir el pago de las contribuciones adicionales. En su alegato el peticionario no desarrolla de-bidamente su argumento. Sólo afirma escuetamente que “La *604ley de contribuciones sobre ingresos expresamente limita el recurso a la revisión de deficiencias determinadas por el Te-sorero después de investigación, y aquí no se trata de una deficiencia así determinada; . . . ”. En vista de que el pe-ticionario no sólo ha dejado de alegar el procedimiento se-guido por el Tesorero al tratar de cobrar estas contribucio-nes, si que también no ha elaborado su argumento, la deci-sión de esta importante cuestión debe ser pospuesta. Para sostener su posición, el peticionario cita solamente la sección 6 de la Ley Núm. 23, Leyes de Puerto Rico, 1941 (pág. 73), Sesión Extraordinaria, que enmienda la 'sección 57 de la Ley Núm. 74, Leyes de Puerto Rico, 1925. Cuando la cuestión se suscite debidamente, tendremos que considerar también la sección 4 de la Ley Núm. 172, Leyes de Puerto Rico, 1941 (pág. 1039).
No debe entenderse que impidamos al peticionario suscitar de nuevo estas u otras cuestiones después que haya habido una contestación y un juicio en sus méritos. La con-troversia ante nos es limitada. Sólo resolvemos que la corte de distrito no abusó de su discreción al negarse a conceder una moción de injunction preliminar basada únicamente en las alegaciones de la petición, mientras se sustanciara el pro-cedimiento. Rivera v. Tugwell, Gobernador, 60 D.P.R. 81; Rice & Adams v. Lathrop, 278 U. S. 509, 514; Ohio Oil Co. v. Conway, 279 U. S. 813; Harrisonville v. Dickey Clay Co., 289 U. S. 334. Huelga decir que no hemos examinado siquiera -la alegación de que las leyes impugnadas son nulas en tanto en cuanto pretenden tener vigor retroactivamente desde enero 1 de 1940, y en tanto en cuanto imponen contribuciones sobre ingresos a los extranjeros residentes a un tipo mayor que a los ciudadanos residentes. Dejamos estas cuestiones para otra ocasión.

La resolución de la corte de distrito será confirmada.